ORDER

PER CURIAM.
AND NOW, this 6th day of February, 2013, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED.
On February 2, 2012, an order was issued directing the Court of Common Pleas of Philadelphia County to dispose of Petitioner’s pending petition within 90 days. See 112 EM 2011. The lower court has not complied with that order. The lower court is now directed to dispose of Petitioner’s pending petition -within 45 days of this order.